827 F.2d 771
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack Leroy WOODS, Petitioner-Appellant,v.Norris McMACKIN, Supt., Respondent-Appellee.
No. 87-3060
United States Court of Appeals, Sixth Circuit.
August 27, 1987.
ORDER

1
Before BOYCE F. MARTIN, JR., and BOGGS, Circuit Judges, and WISEMAN, District Judge.*


2
This matter is before the court upon consideration of plaintiff's appeal from the district court's order denying his petition for habeas corpus relief filed under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner alleged in the district court that his state conviction for murder was constitutionally infirm because he was prejudiced by trial court errors and prosecutorial misconduct.  He further maintained that his conviction was based on insufficient evidence.  The district court dismissed the petition finding that petitioner's claims of insufficient evidence and prosecutorial misconduct were waived, and because petitioner's additional claims failed to rise to the level of constitutional magnitude.  On appeal, petitioner solely argues that the district court erroneously dismissed the action by failing to conduct a de novo review of the merits in light of his objections to the magistrate's report.


4
Upon consideration, this court concludes that petitioner proceeds on appeal under a misapprehension.  The district court did conduct the required de novo review of the matter pursuant to 28 U.S.C. Sec. 636(b)(1)(c), as explicitly stated in its December 14, 1986 order.  It was not necessary for the court to articulate its specific factual findings, having independently determined the accuracy of the magistrate's findings and conclusions.  See 28 U.S.C. Sec. 636(b)(1)(c); Tuggle v. Seabold, 806 F.2d 87, 92-3 (6th Cir. 1986).


5
Furthermore, we conclude that petitioner has abandoned and thus waived any issues for this court's review regarding the merits of this action due to his failure to articulate specific issues on appeal.  Hershinow v. Bonamarte, 735 F.2d 264, 266 (7th Cir. 1984).


6
It is therefore ORDERED that the district court's judgment be and hereby is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit; petitioner's motions for counsel and a transcript at government expense are also hereby denied.



*
 The Honorable Thomas A. Wiseman, Jr., U.S. District Judge for the Middle District of Tennessee, sitting by designation